Order entered August 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01617-CR

                               JESSE LEE AUSTIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82407-2013

                                           ORDER

       The Court DENIES as moot appellant’s July 30, 2014 request for an extension of time to

file his pro se response to the Anders brief filed by counsel. By order dated July 25, 2014, the

Court gave appellant an extension until September 10, 2014 to file his pro se response.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jesse Austin,

TDCJ No. 1889220, Buster Cole Unit, 3801 Silo Road, Bonham, Texas 75418.

                                                      /s/   DAVID EVANS
                                                            JUSTICE